           Case 5:20-cv-00822-JFL Document 16 Filed 09/30/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

____________________________________

CINDY GREENE and                    :
CHRISTOPHER GREENE,                 :
                Plaintiffs,         :
                                    :
            v.                      :             No. 5:20-cv-00822
                                    :
SHELLPOINT MORTGAGE SERVICING, :
                  Defendant.        :
____________________________________

____________________________________

CINDY GREENE and                    :
CHRISTOPHER GREENE,                 :
                Plaintiffs,         :
                                    :
            v.                      :             No. 5:20-cv-01471
                                    :
NEWREZ LLC, d/b/a                   :
SHELLPOINT MORTGAGE SERVICING, :
                  Defendant.        :
____________________________________



                                       ORDER

      AND NOW, this 30th day of September, 2020, for the reasons set forth in the Opinion

issued this date, IT IS HEREBY ORDERED THAT:

      1.      Defendant’s Motion to Dismiss, ECF No. 4, No. 5:20-cv-00822, is GRANTED.

      2.      Defendant’s Motion to Dismiss, ECF No. 2, No. 5:20-cv-01471, is GRANTED.

      3.      The Complaints in the above-captioned cases are DISMISSED without

prejudice.



                                            1
                                         093020
               Case 5:20-cv-00822-JFL Document 16 Filed 09/30/20 Page 2 of 2




          4.      Within twenty days of the date of this Order, Plaintiffs may, consistent with

the Opinion, file a single amended complaint alleging all claims against all Defendants. Failure

to timely file an amended complaint will be deemed an intent not to prosecute and result in

dismissal with prejudice, without further notice.

          5.      The Clerk of Court is DIRECTED to mail to Plaintiffs a non-prisoner, general

complaint form with Case No. 5:20-cv-00822 on it, which Plaintiffs shall use if they want to file

an amended complaint.

          6.      The Clerk of Court is directed to CONSOLIDATE Case No. 5:20-cv-01471 into

Case No. 5:20-cv-00822, and all future filings shall be docketed in Case No. 5:20-cv-00822

only. 1

          7.      Case No. 5:20-cv-01471 is CLOSED.



                                                      BY THE COURT:




                                                      /s/ Joseph F. Leeson, Jr._________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




1
        See Fed. R. Civ. P. 42(a) (providing that “[i]f actions before the court involve a common
question of law or fact, the court may: (1) join for hearing or trial any or all matters at issue in
the actions; [or] (2) consolidate the actions”).
                                                  2
                                               093020
